SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 7, 2011 SCIO DIAMOND TECHNOLOGY CORPORATION (Exact name of Registrant as specified in its charter) Nevada 333-166786 27-0971332 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 411 University Ridge Suite D Greenville, SC 29601 (Address of principal executive offices) Phone: (864) 346-2733 (Registrant’s Telephone Number) Copy of all Communications to: Zouvas Law Group, P.C. 2368 Second Avenue, 1st Floor San Diego, CA 92101 Phone: 619.688.1715 Fax: 619.688.1716 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))[Missing Graphic Reference] Page - 1 SCIO DIAMOND TECHNOLOGY CORPORATION Form 8-K Current Report ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS · On December 7, 2011, Charles G. Nichols was appointed as Chief Financial Officer of the Company, with an effective starting date of January 1, 2012. The biography for Mr. Nichols is set forth below: CHARLES G. NICHOLS- Age 47.Mr. Nichols has 25 years of diverse experience across a number of industries and financial functions.After beginning his career as a successful commercial lender, he joined a $4 billion automotive supplier, growing with it through its listing on the NYSE, multiple M&A transactions and European expansion.He led hundreds of millions in financing before departing as the automotive supplier’s Treasurer.He has led bank financings at an investment grade energy company and taken the role of Treasurer and Investor Relations Head at an NYSE technology manufacturer.Mr.
